

116 S3584 IS: COVID–19 Workers First Protection Act of 2020
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3584IN THE SENATE OF THE UNITED STATESMarch 25, 2020Ms. Baldwin (for herself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor to issue an emergency temporary standard that requires certain employers to develop and implement a comprehensive infectious disease exposure control plan to protect employees in the health care sectors and other employees at elevated risk from exposure to SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Workers First Protection Act of 2020.ICOVID–19 Emergency Temporary Standard and Surveillance, Tracking, and Investigation of Work-Related Cases101.Emergency temporary and permanent standards(a)Emergency temporary standard(1)In generalIn consideration of the grave risk presented by COVID–19 and the need to strengthen protections for employees, pursuant to section 6(c)(1) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)(1)), not later than 1 month after the date of enactment of this Act, the Secretary of Labor shall, in consultation with the Director of the Centers for Disease Control and Prevention, the Director of the National Institute for Occupational Safety and Health, and the persons described in paragraph (2), promulgate an emergency temporary standard to protect from occupational exposure to SARS–CoV–2—(A)employees of health care sector employers;(B)employees of employers in the paramedic and emergency medical services, including such services provided by firefighters and other emergency responders; and(C)employees in other sectors and occupations whom the Centers for Disease Control and Prevention or the Occupational Safety and Health Administration identifies as having elevated risk.(2)ConsultationIn developing the standard under this subsection, the Secretary shall consult with professional associations and representatives of the employees in the occupations and sectors described in subparagraphs (A) through (C) of paragraph (1) and the employers of such employees.(3)Enforcement discretionIf the Secretary of Labor determines it is not feasible for an employer to comply with a requirement of the standard promulgated under this subsection (such as the provision of the necessary personal protective equipment), the Secretary may exercise discretion in the enforcement of such requirement if the employer demonstrates that the employer—(A)is exercising due diligence to come into compliance with such requirement; and(B)is implementing alternative methods and measures to protect employees.(4)Extension of standardNotwithstanding paragraphs (2) and (3) of section 6(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)), the emergency temporary standard promulgated under this subsection shall be in effect until the date on which the final standard promulgated under subsection (b) is in effect.(5)State plan adoptionWith respect to a State with a State plan that has been approved by the Secretary of Labor under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667), not later than 14 days after the date of enactment of this Act, such State shall promulgate an emergency temporary standard that is at least as effective in protecting from occupational exposure to SARS–CoV–2 the employees in the occupations and sectors described in subparagraphs (A) through (C) of paragraph (1) as the emergency temporary standard promulgated under this subsection.(6)Employer definedFor purposes of the standard promulgated under this subsection, the term employer under section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652) includes any State or political subdivision of a State, except for those already subject to the jurisdiction of a State plan approved under section 18(b) of the Occupational Safety and Health Act of 1970.(b)Permanent standardNot later than 24 months after the date of enactment of this Act, the Secretary of Labor shall promulgate a final standard—(1)to protect employees from occupational exposure to infectious pathogens; and(2)that shall be effective and enforceable in the same manner and to the same extent as a standard promulgated under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)).(c)RequirementsEach standard promulgated under this section shall—(1)require the employers of the employees in the occupations and sectors described in subparagraphs (A) through (C) of subsection (a)(1) to develop and implement a comprehensive infectious disease exposure control plan; (2)provide no less protection for novel pathogens than precautions mandated by standards adopted by a State plan that has been approved by the Secretary of Labor under section 18 of the Occupational Safety and Health Act of 1970 (296 U.S.C. 667); and (3)incorporate, as appropriate, the precautions for severe acute respiratory syndrome (SARS) in the 2007 Guideline for Isolation Precautions: Preventing Transmission of Infectious Agents in Healthcare Settings of the Centers for Disease Control and Prevention and any subsequent updates.102.Surveillance, tracking, and investigation of work-related cases of COVID–19 among health care workersThe Director of the Centers for Disease Control and Prevention, in conjunction with the Director of the National Institute for Occupational Safety and Health, shall—(1)collect and analyze case reports and other data on COVID–19, to identify and evaluate the extent, nature, and source of COVID–19 among employees in the occupations and sectors described in subparagraphs (A) through (C) of section 101(a)(1);(2)investigate, as appropriate, individual cases of COVID–19 among such employees to evaluate the source of exposure and adequacy of infection and exposure control programs and measures;(3)provide regular periodic reports on COVID–19 disease among such employees to the public; and(4)based on such reports and investigations make recommendations on needed actions or guidance to protect such employees from COVID–19.IIApplication of the Permanent COVID–19 Standard to Certain Facilities Receiving Medicare Funds.201.In general(a)In generalSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended—(1)in subsection (a)(1)—(A)in subparagraph (X), by striking and at the end;(B)in subparagraph (Y), by striking at the end the period and inserting ; and; and(C)by inserting after subparagraph (Y) the following new subparagraph: (Z)in the case of hospitals that are not otherwise subject to the Occupational Safety and Health Act of 1970 (or a State occupational safety and health plan that is approved under section 18(b) of such Act) and skilled nursing facilities that are not otherwise subject to such Act (or such a State occupational safety and health plan), to comply with the standard promulgated under section 101(b) of the COVID–19 Workers First Protection Act of 2020.; and(2) in subsection (b)(4)—(A)in subparagraph (A), by inserting and a hospital or skilled nursing facility that fails to comply with the requirement of subsection (a)(1)(Z) (relating to the standard promulgated under section 101(b) of the COVID–19 Workers First Protection Act of 2020) after Bloodborne Pathogens Standard); and(B)in subparagraph (B)—(i)by striking (a)(1)(U) and inserting (a)(1)(V); and(ii) by inserting (or, in the case of a failure to comply with the requirement of subsection (a)(1)(Z), for a violation of the standard promulgated under section 101(b) of the COVID–19 Workers First Protection Act of 2020 by a hospital or skilled nursing facility, as applicable, that is subject to the provisions of such Act) before the period at the end.(b)Effective dateThe amendments made by subsection (a) shall apply beginning on the date that is 1 month after the date of promulgation of the permanent standard under section 101(b).